DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.15/876,304, filed on 01/22/2018.
 
Drawings
2.	The drawings were received on Dec. 14, 2020.  These drawings are approved.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


s 7, 10-11, 12-13 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
- Claim 7 recites the limitation “the radius of the curvature of the sealing surface of the vane body " in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.  Accordingly, the applicants are suggested to correct as: claim 7, page 38, lines 4-5, “the radius of the curvature of the sealing surface of the vane body” should be changed to --a radius of the curvature of the sealing surface of the vane body--. Appropriate correction is required.
- Claims 10 and 12, the limitations “if a point at which” and “if a first vane” render the claim indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired, the scope of the claim is unascertainable. Therefore, the term “if” should not be used/should be avoided in claim language.
- Claim 12, the limitation “an intake port is formed at a first side of the inner circumference of the cylinder” and “at least one exhaust port is formed at a first side of the intake port” render the claim indefinite since there is no reference frame for “a first side of the inner circumference of the cylinder” and “a first side of the intake port”. Appropriate correction is required.
- Claims 12-13, the limitation, “if a first vane of the plurality of vanes having passed the intake port and a second vane…..positioned further downstream than the first vane form a first compression chamber” and  “carry out an exhaust/compression stroke involves a non-contact region/contact region” render the claim indefinite because it is unclear what is the rotation direction of the roller to form the first compression chamber, an exhaust stroke, a compression stroke, a non-contact region  and a contact region and, as applicants have claimed in claims 12-13.
16 recites the limitation “the rear " in line 1. There is insufficient antecedent basis for this limitation in the claim.
- Claim 16, the limitation, “the rear” renders the claim indefinite because it is unclear what element/feature has “the rear” is.
	The claims not specifically mentioned are indefinite since they depended from one of the above claims.
	For the purpose of this Office action, the claims 7, 10-11, 12-13 and 16-20 will be examined as best understood by the examiner.

Claim Objections
4.	Claims 1-20 are objected to, in that their subject matter needs to be incorporated into the specification and the drawings (i.e.: claims 1-3, 5, 14 and 16-18, “guide” should be changed to -- guide portion – for being clarity and consistency of the claim language). 
5.	Claims 4, 7 and 18 are objected to because of the following informalities: 
	- claim 4: page 37, lines 1-2, “the sliding surface” should be changed to -- the sliding surface of the guide/guide portion-- for being clarity and consistency of the claim language since claim 4 depends on claim 3. 
	- claim 7: page 38, line 1, “a sealing surface” should be changed to --the sealing surface--; page 38, lines 3-4, “the radius of the curvature of the sliding surface” should be changed to -- the radius of the curvature of the sliding surface of the guide/guide portion-- for being clarity and consistency of the claim language since claim 7 depends on claims 3 and 1. Appropriate correction is required.
claim 18: page 42, lines 2-3, “a radius of the curvature of the sliding surface” should be changed to -- a radius of the curvature of the sliding surface of the guide/guide portion-- for being clarity and consistency of the claim language. Appropriate correction is required.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki in view of Admitted Prior Art (APA) and design choice.
	Regarding claim 1, as shown in Figs.1-8, Sasaki discloses a hermetic compressor, comprising: a cylinder 1 an inner circumference 1b and forms a compression chamber 9, 10, 11; a first bearing 2 and a second bearing 3 provided on both sides of the cylinder 1 and forming      
	Regarding claim 1, APA teaches that the inner circumference la of the cylinder 1 being ellipse (see Fig. 1): wherein the inner circumference la of the cylinder 1 is non-circular (claim 8). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the elliptical shape and the inner circumference of the cylinder and the inner circumference of the guide groove being non-circular, as taught by APA in 
	Also, it would have been an obvious matter of design choice to have the elliptical shape and non-circular shape, since it has been held that a change in the shape of the element involves only routine skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1966) (see MPEP §2144.04).   
	It is examiner’s position that one having ordinary skill in the rotary compressor art,  would have found it obvious to utilize the different circumferential length between the first and second guide portions, since they are merely design parameters, depending on temperature, pressure, or stress acted/applied on the vane, the roller or depending on being used for a particular purpose or solving a stated problem.  Moreover, there is nothing in the record which establishes that the claimed operating device under such conditions, presents a novel of unexpected result (See In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)).   
	Regarding claim 2, Sasaki discloses wherein the guide 5c, 5d; 6c, 6c extends from the vane body 5a, 6a and along a circumference of the cylinder 1.     
	Regarding claim 3, Sasaki discloses wherein the guide 5c, 5d; 6c, 6c has a sliding surface which forms a sealing surface side outer circumference of the vane 5, 6 and which is radially supported by the guide groove 2a, 3a, and wherein a radius of the curvature of the sliding surface is formed to be less than or equal to a minimum radius of the curvature of the guide groove 2a, 3a.     
Note that the term “or” is to claimed in claim 3; therefore, any prior art being only read on one part, is applied to reject the claim 3.

	Regarding claim 5, Sasaki discloses wherein a height of the guide 5c, 5d; 6c, 6c is smaller than a depth of the guide groove 2a, 3a.     
	Regarding claim 6, Sasaki discloses wherein a maximum projecting length of the vane body 5a, 6a is smaller than a maximum gap (d) between the inner circumference of the cylinder 1 and an outer circumference of the roller 4a.     
	Regarding claim 7, Sasaki discloses wherein a sealing surface of the vane body 5a, 6a that contacts the inner circumference of the cylinder 1 is curved with a predetermined radius of the curvature, and the radius of the curvature of the sliding surface of the guide  5c, 5d; 6c, 6c is greater than or equal to the radius of the curvature of the sealing surface of the vane body 5a, 6a.     
Note that the term “or” is to claimed in claim 7; therefore, any prior art being only read on one part, is applied to reject the claim 7.
	Regarding claim 9, Sasaki discloses wherein a swing bushing 7, 8 is rotatably attached to the roller 4a, and wherein the vane body 5a, 6a of the at least one vane 5, 6 is slidably attached to the swing bushing 7, 8 so that the at least one vane slides in and out of the roller.     
	Regarding claim 10, Sasaki discloses wherein if a point (32 – see Fig. 5) at which the cylinder 1 and the roller 4a are closest is referred to as a contact point, an entire range of a single rotation of the roller 4a with respect to the contact point comprises a non-contact region in which the inner circumference of the cylinder and a sealing surface of the at least one vane 5, 6 are separated from each other (d), and wherein the non-contact region comprises a region where a linear velocity between the cylinder 1 and the roller 4a is lowest.     
.
7.	Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki in view of Admitted Prior Art (APA).
	Regarding claim 16, as shown in Figs. 1-8, Sasaki discloses a hermetic compressor, comprising: a cylinder 1, an inner circumference 1b and forms a compression chamber 9, 10, 11; a first bearing 2 and a second bearing 3 provided on both sides of the cylinder 1 and forming a compression chamber together with the cylinder; a roller 4a that is attached to a rotary shaft 4b supported by the first and second bearings 2, 3, eccentric to the inner circumference of the cylinder 1, and varies a volume of the compression chamber 9, 10, 11 while rotating; a guide groove 2a, 3a (see Figs. 1-2) formed on a surface of one of the first bearing 2 or the second bearing 3 facing the roller 4a; and a plurality of vanes 5, 6 that is inserted into the roller 4a, rotates with the roller, and is pushed out toward the inner circumference of the cylinder by rotation of the roller 4a to divide the compression chamber 9, 10, 11 into a plurality of spaces, wherein each of the plurality of vanes 5, 6 comprises: a vane body 5a, 6a inserted into the roller 4a and having a sealing surface that contacts the inner circumference 1b of the cylinder 1; and a guide 5c, 5d; 6c, 6d that extends from 
	Regarding claim 16, APA teaches that the inner circumference 1a of the cylinder  1 being ellipse (see Fig. 1); wherein the inner circumference 1a of the cylinder 1 is non-circular (claim 20).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the elliptical shape and the inner circumference of the cylinder and the inner circumference of the guide groove being non-circular, as taught by APA in the Sasaki apparatus, since the use thereof would have reduced frictional condition of the sliding parts of the rotor and cylinder sliding with the vane or depended on being used for a particular purpose or solving a stated problem.
	Also, it would have been an obvious matter of design choice to have the elliptical shape and non-circular shape, since it has been held that a change in the shape of the element involves only routine skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1966) (see MPEP §2144.04).
	Note, the limitation “so that a point of application of a back pressure against a gas pressure in the compression chamber shifted in a direction of application of gas pressure with respect to a longitudinal centerline of the vane body” sets forth a desired result and does not further limit the claim.
or” is to claimed in claim 16; therefore, any prior art being only read on one part, is applied to reject the claim 16.
	Regarding claim 17, Sasaki discloses wherein the guide 5c, 5d; 6c, 6d  includes a plurality of guide portions that extends from the vane body 5a, 6a along a circumference of the cylinder 1 at an upper portion and a lower portion of the vane body 5a, 6a (see Fig. 2).     
	Regarding claim 18, Sasaki discloses wherein the guide 5c, 5d; 6c, 6d includes a sliding surface radially supported by the guide groove 2a, 3a, and wherein a radius of curvature of the sliding surface is formed to be less than or equal to a minimum radius of curvature of the guide groove 2a, 3a (see Figs. 1 and 4).     
	Note that the term “or” is to claimed in claim 18; therefore, any prior art being only read on one part, is applied to reject the claim 18.
	Regarding claim 19, Sasaki discloses wherein a maximum projecting length of the vane body 5a, 6a is smaller than a maximum gap between the inner circumference 1a of the cylinder 1 and an outer circumference of the roller 4a.
	
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8.	Claims 14-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-19 of U.S. Patent No. 10,883,502B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because the patented claim 18 a guide that extends from an axial end of the vane body in a direction crossing a direction …and wherein a circumferential length of the second guide portion is longer than a circumferential length of the first guide portion with respect to a rotational direction of the roller” as recited in claim 14 of the application.
9.	Claims 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13-17 of U.S. Patent No. 10,883,502B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are more detailed and include all of the steps and limitations of the present invention. Thus, the claims of the instant invention are broader than the patented claims and a person of ordinary skill making the invention set forth in the patented claims would also be making the claims of the instant invention. 

Allowable Subject Matter
10.	Claims 11 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Prior Art
11.	The IDS (PTO-1449) filed on Dec. 14, 2020 has been considered.  An initialized copy is attached hereto.  



Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TT/
/Theresa Trieu/Primary Examiner, Art Unit 3746